Citation Nr: 1523048	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  10-23 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The Veteran served on active duty from June 1952 to June 1954.  The Veteran died in May 2008; the present Appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  In November 2012 the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for further development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that an additional opinion is warranted.

In November 2012 the Board remanded the claim for the purpose of obtaining a VA medical opinion, which was provided in July 2014.  The cardiologist reviewed the entire claims file to include service records and Dr. TWH's letter.  The cardiologist stated a medical opinion that the Veteran's death from congestive heart failure was not likely related to hemorrhagic fever in service.  The cardiologist noted the Veteran had a history of atherosclerotic coronary artery disease going back to 1988 and stated the Veteran's history of progressive heart failure is most likely due to a combination of coronary artery disease, long-standing hypertension and history of diabetes mellitus.  In rendering the opinion, the cardiologist noted that service connection     for hypertension had been previously denied.  While true, the Appellant's claim for service connection for cause of death is a new claim which is not bound by the denial of the Veteran's claim all of those years ago.

Review of the service treatment records reflect that the Veteran was noted to     have high blood pressure readings while being treated for his hemorrhagic fever, reportedly as high as 160/100, that dropped to 130/80 with rest and repeated examinations, and was felt to be labile.  

The Veteran reported post-service treatment for hypertension since 1972.  VA examination in 1979 noted the Veteran had systemic arterial hypertension, and noted it was secondary to acute epidemic hemorrhagic fever.  

As the VA cardiologist's opinion suggests a causal connection between the Veteran's hypertension and development of the fatal congestive heart failure, and because the Veteran did have elevated blood pressure readings in service, the Board finds that an additional opinion as to whether the Veteran's post-service hypertension had its onset in service or is related to the hemorrhagic fever in service is warranted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file the physician who provided the July 2014 opinion, if available.  If that physician is not available, the claims file should be forwarded to another physician to obtain the requested opinion.  

Following review of the claims file, the physician should provide an opinion as to whether it is at least     as likely as not (50 percent probability or greater)      that the Veteran's post-service hypertension arose in service or is otherwise related to service, to include the hemorrhagic fever in service.  The examiner should explain the reasoning for the opinion provided, to include the significance of the elevated blood pressure readings in service.

2.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the Appellant and representative, if  any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




